Allowability Notice
This communication is responsive to amendment filed 3/21/2022. 
Status of Claims:
Claims 1-20 are allowed.
Claims 1-3, 8-10,15-18 and 20 were amended.

Reasons for Allowance
3.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 11/09/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art fail to teach claim 1, 8 or 15 as a whole including “…network interface card of the host…wherein the authenticating includes passing the instance principal certificate to the switch and through a logical uncontrolled port of a physical switch port that is configured to accept only authentication traffic; in response to the switch receiving the instance principal certificate, detecting and obtaining the virtual network identifier from the instance principal certificate; in response to authenticating the instance principal certificate and obtaining the virtual network identifier by the switch, automatically directing network traffic arriving at a logical controlled port of the physical switch port into the dedicated virtual network indicated by the virtual network identifier while the instance principal certificate remains unexpired…” of Claim 1. Note that Claims 8 and 15 are substantially similar to Claim 1, thus the same rationale applies with respect to prior art and allowance.  
The closest prior art is Birger US 2017/0005990 and Thubert US 2019/0199626 A1. However, prior art still fails to teach the above limitations of claims 1, 8 and 15.  
Additionally, Applicant’s arguments filed 3/21/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455